DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	The claim status of claim 18 must be changed to Withdrawn.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014/0080940) in view of Xia et al. (Scientific Reports 6, Article number: 34726 (2016)) and Clere (2002/0006373).
Regarding claims 1, 3, 5-9, 12 and 13:  Lee et al. teach a method of making a resin composition comprising mixing 8.3 g cellulose nanoparticles and 107.09 g of an inorganic filler slurry (inorganic filler content 78.13 wt%) followed by mixing with an epoxy resin [Example 1].  Lee et al. teach that the inorganic filler is boron nitride [0023, 0069; Claim 8].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use boron nitride as the inorganic filler in Example 1.  
Lee et al. fail to specify a dry mixing of the cellulose and boron nitride.

Since there are only two options, dry mixing or mixing with a liquid, it would have been obvious to dry mix as taught by Xia et al. the cellulose nanoparticles and boron nitride in Lee et al. to produce a mixture.  It is a simple substitution of one known method for another to obtain predictable results.  
Lee et al. fail to teach the claimed boron nitride.
However, Clere teaches an agglomerated hexagonal boron nitride as a filler for thermal management of polymers [0002] that has bulk density of about 0.6 g/cc [0017], a surface area of about 1 to about 5 m2/g [Claim 9], and a size distribution from about 20 to about 38 microns [Claim 8; Examples].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the boron nitride as taught by Clere as the boron nitride filler in Lee et al. to provide an inorganic filler with thermal management.
Regarding claims 2, 14, and 15:  Since the composition is the same as claimed, it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's 
Regarding claim 11:  Lee et al. teach nano-size cellulose [0049].  The skilled artisan would immediately envisage a size of less than 1 micron.  


Response to Arguments
Applicant's arguments filed 7/19/2021 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Lee et al. fail to teach dry mixing.  This has been remedied by the addition of Xia et al.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763